                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION

                                     Case No. 5:20-CV-0070

SUNBELT RENTALS, INC.,           )
Plaintiff,                       )
                                 )
v.                               )
                                 )
MICHAEL GUZMAN, JESSICA          )             DEFENDANTS’ MEMORANDUM IN
GUZMAN, and SECOND LIFE          )             SUPPORT OF MOTION TO DISMISS FOR
EQUIPMENT, LLC,                  )             FAILURE TO JOIN NECESSARY PARTIES
Defendants.                      )
________________________________ )



         NOW COME Defendants, Michael Guzman (“Guzman”) and Second Life Equipment,

LLC (“Second Life,” collectively “Defendants”), by and through undersigned counsel, in

support of their Motion pursuant to Rule 12(b)(7) and Rule 19 of the Federal Rules of Civil

Procedure to dismiss this action for Plaintiff’s failure to join JCB Co. Ltd. as a necessary party,

state as follows:

                                                 Argument

       The Court should dismiss this case against Defendants for the Plaintiff’s failure to join

JCB Co. Ltd. as a necessary party. Rule 12(b)(7) of the Federal Rules of Civil Procedure permits

the Defendants to assert this defense pursuant to Rule 19(1), which provides in part that:


       (1)     Required Party. A person who is subject to service of process and whose
               joinder will not deprive the court of subject-matter jurisdiction must be
               joined as a party if:
               (A)     in that person's absence, the court cannot accord complete relief
               among existing parties; or

               (B)     that person claims an interest relating to the subject of the action
               and is so situated that disposing of the action in the person’s absence may:

                                                 1

      Case 5:20-cv-00070-KDB-DSC Document 15 Filed 07/13/20 Page 1 of 4
                       (i)    as a practical matter impair or impede the person’s ability
                              to protect the interest; or

                       (ii)   leave an existing party subject to a substantial risk of
                              incurring double, multiple, or otherwise inconsistent
                              obligations because of the interest. Fed. R. Civ. P.
                              19(a)(1)(emphasis added).

“If a person who is required to be joined if feasible cannot be joined, the court must determine

whether, in equity and good conscience, the action should proceed among the existing parties or

should be dismissed.” Fed. R. Civ. P. 19(b). See also Haworth, Inc. v. Janumpally, Case No.

5:17cv423, p. 33 (Aug. 20, 2018, E.D. N.C.).

       The Plaintiff alleges that the Defendants “misappropriated Sunbelt’s property for their

own commercial and personal benefit” (Compl. ¶ 76), which Defendants have denied. The

Plaintiff further alleges that Mr. Guzman “fraudulently altered Sunbelt’s financial records to

appear that assets were sold pursuant to a vendor through a trade package agreement” (id. at ¶

83). Defendants deny those allegations as well. The Plaintiff further alleges that JCB is a vendor

whose accounts have been affected. The terms of the Annual Program Agreement between

Plaintiff and JCB, which generally governs the disposal of/ sale back to vendor equipment

previously purchased by the Plaintiff, stipulate that with respect to the sale back options, title

passes to JCB on the date an invoice is sent to JCB, who assumes the risk of ownership.

       The Court should require the Plaintiff to name JCB as a necessary party. To the extent the

Plaintiff cannot establish title to the equipment at issue in this case, which it cannot, JCB should

be named as an additional party. JCB is most certainly a “person [who] claims an interest relating

to the subject of the action” as defined by Rule 19. Failure to join JCB as a necessary party

leaves the Defendants theoretically or potentially exposed to a “substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because of JCB’s interest.”
                                                 2

      Case 5:20-cv-00070-KDB-DSC Document 15 Filed 07/13/20 Page 2 of 4
WHEREFORE, Defendants respectfully requests that the Court:

       1.      Enter an Order permitting JCB Co. Ltd. to be named as a necessary party; and

       2.      Grant such other and further relief as the Court deems appropriate, including but

not limited to naming any other parties similarly situated to JCB.


This the 12th day of July 2020                   Respectfully submitted,


                                                 /s/ Terry C. Frank
                                                 Terry C. Frank (N.C. Bar No. 31532)
                                                 RADIANT LEGAL & CONSULTING PLLC
                                                 2920 W. Broad Street #11Richmond, VA 23230
                                                 Tel: (804) 477-4955
                                                 Fax: (844) 906-2455
                                                 tfrank@radiantlegal.com
                                                 Attorney for Defendants




                                                 3

      Case 5:20-cv-00070-KDB-DSC Document 15 Filed 07/13/20 Page 3 of 4
                              CERTIFICATE OF SERVICE

       This is to certify that the foregoing MEMORANDUM IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO JOIN NECESSARY PARTIES was filed on July 12, 2020
with the Court using the CM/ECF system which will automatically send notice of the same to the
following:


                            Jami Jackson Farris (N.C. Bar No. 26915)
                            jamifarris@parkerpoe.com
                            Eric A. Frick (N.C. Bar No. 49212)
                            erikfrick@parkerpoe.com
                            PARKER POE ADAMS & BERNSTEIN LLP
                            401 S. Tryon St., Suite 3000
                            Charlotte, NC 28202
                            Tel: (704) 372-9000
                            Fax: (704) 334-4706


                                            /s/ Terry C. Frank
                                            Terry C. Frank (N.C. Bar No. 31532)
                                            RADIANT LEGAL & CONSULTING PLLC
                                            2920 W. Broad Street #11Richmond, VA 23230
                                            Tel: (804) 477-4955
                                            Fax: (844) 906-2455
                                            tfrank@radiantlegal.com
                                            Attorney for Defendants




                                              4

      Case 5:20-cv-00070-KDB-DSC Document 15 Filed 07/13/20 Page 4 of 4
